 
 
I 
108th CONGRESS
2d Session
H. R. 4918 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Alexander introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for the conveyance of certain Federal land administered by the Department of Agriculture in the City of Bastrop, Louisiana, to the City to permit the City to establish and operate a regional emergency services training center for firefighters, police, and EMS personnel serving rural communities in northeast Louisiana, southern Arkansas, and western Mississippi. 
 
 
1.Land Conveyance, Department of Agriculture property, Bastrop, Louisiana 
(a)Conveyance requiredNotwithstanding any other provision of law, the Secretary of Agriculture shall convey, without consideration, to the City of Bastrop, Louisiana (in this section referred to as the City), all right, title, and interest of the United States in and to the facility located at 4673 Eugene Ware Road, Bastrop, Louisiana, commonly known as Paradise Village Children's Home, and in and to a parcel of real property, including any improvements thereon, consisting of approximately 27 acres located in the City, for the purpose of permitting the City to establish and operate a regional emergency services training center for firefighters, police, and EMS personnel serving rural communities in northeast Louisiana, southern Arkansas, and western Mississippi.
(b)SurveyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary.
(c)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  
 
